NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5324-18T2
R.M.,

          Petitioner,

v.

SOMERSET COUNTY BOARD
OF SOCIAL SERVICES,

     Respondent.
____________________________

                   Submitted November 5, 2020 – Decided December 4, 2020

                   Before Judges Fuentes and Firko.

                   On appeal from the Somerset County Board of Social
                   Services, Docket No. 05296-19.

                   R.M., appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; James A. McGhee, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Petitioner R.M. appeals from the June 27, 2019 final agency decision of

respondent Department of Human Services (DHS), Division of Family

Development (DFD), which affirmed the decision of respondent Somerset

County Board of Social Services (SCBSS) to terminate R.M.'s emergency

assistance benefits (EA) in the form of temporary rental assistance (TRA). We

affirm.

      In November 2018, R.M. began receiving benefits from SCBSS housing

assistance, and he signed an EA service plan, which was effective until May

2019. As a condition to receiving benefits, R.M. was required to apply for

Section 8 housing and conduct five affordable housing searches every week. By

executing the EA service plan, R.M. acknowledged that "failure to participate

in any of the activities [he] ha[s]agreed to in this [service plan], including

housing/employment searches as required, may affect [his] eligibility for [EA]."

      On March 28, 2019, R.M. filed an application for an EA hardship

extension because he alleged he lost or was in immediate danger of losing a bona

fide offer of employment. The next day, March 29, 2019, R.M. was notified that

his EA housing benefits would be terminated as of May 1, 2019, because he

failed to comply with his service plan. The SCBSS determined that R.M. was




                                                                        A-5324-18T2
                                       2
not in "danger of losing employment" because he was offered another position

with his then current employer, Path Stone.

      At R.M.'s request, the matter was transferred to the Office of

Administrative Law for a hearing as a contested case. R.M. and a social worker

from SCBSS testified at the hearing. In his testimony, R.M. admitted that he

did not supply the housing search logs. The Administrative Law Judge (ALJ)

issued an Initial Decision finding R.M. had not complied with the terms of his

service plan to seek permanent housing, and he failed to demonstrate hardship

because he was offered a new position at work.           The ALJ recommended

termination of R.M.'s EA benefits under N.J.A.C. 10:90-6.6 and denial of the

extreme hardship extension. On June 27, 2019, DFD issued a Final Agency

Decision adopting the ALJ's decision. Thus, R.M. was no longer eligible for EA

and was ineligible for an EA extreme hardship extension. This appeal followed.

      Our role in reviewing the decision of an administrative agency is limited.

In re Stallworth, 208 N.J. 182, 194 (2011). We will reverse an agency's decision

if we find it is "'arbitrary, capricious, or unreasonable, or . . . not supported by

substantial credible evidence in the record as a whole.'" Ibid. (quoting Henry v.

Rahway State Prison, 81 N.J. 571, 579-80 (1980)).




                                                                            A-5324-18T2
                                         3
      In determining whether agency action is arbitrary, capricious, or

unreasonable, we must examine:

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law;

            (2) whether the record contains substantial evidence to
            support the findings on which the agency based its
            action; and

            (3) whether in applying the legislative policies to the
            facts, the agency clearly erred in reaching a conclusion
            that could not reasonably have been made on a showing
            of the relevant factors.

            [Stallworth, 208 N.J. at 194 (quoting In re Carter, 191
N.J. 474, 482-83 (2007)).]

      We "'may not substitute [our] own judgment for the agency's, even though

[we] might have reached a different result.'" Ibid. (quoting Carter, 191 N.J. at

483). "This is particularly true when the issue under review is directed to the

agency's special 'expertise and superior knowledge of a particular field.'" Id. at

195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)). Furthermore, "[i]t is

settled that '[a]n administrative agency's interpretation of statutes and

regulations within its implementing and enforcing responsibility is ordin arily

entitled to our deference.'" E.S. v. Div. of Med. Assistance & Health Servs.,

412 N.J. Super. 340, 355 (App. Div. 2010) (second alteration in original)


                                                                          A-5324-18T2
                                        4
(quoting Wnuck v. N.J. Div. Motor Vehicles, 337 N.J. Super. 52, 56 (App. Div.

2001)).

      "Nevertheless, 'we are not bound by the agency's legal opinions.'" A.B.

v. Div. of Med. Assistance & Health Servs., 407 N.J. Super. 330, 340 (App. Div.

2009) (quoting Levine v. State Dep't of Transp., 338 N.J. Super. 28, 32 (App.

Div. 2001)). "Statutory and regulatory construction is a purely legal issue

subject to de novo review. Ibid. (citation omitted). Applying these standards,

we discern no reason to disturb the Director's decision.

      Receipt of EA is limited to a maximum of twelve lifetime months.

N.J.S.A. 44:10-51(a); N.J.A.C. 10:90-6.4(a). A six-month extension may be

granted in cases of extreme hardship where the recipient has taken "all

reasonable steps to resolve the emergent situation but the emergency nonetheless

continues or a new emergency occurs, which causes extreme hardship to the

family." N.J.A.C. 10:90-6.4(b); see also N.J.S.A. 44:10-51(a)(2). Examples of

extreme hardship are: (1) the danger of loss of employment or a bona fide offer

of employment by a recipient adult; (2) the recipient adult is in imminent

physical danger; (3) the danger of serious harm to persons who are

clinically/medically diagnosed as mentally and/or physically incapable of caring

for themselves, thereby possibly leading to inpatient hospital care or


                                                                        A-5324-18T2
                                       5
institutionalization; or (4) the request for additional EA arises directly out of a

substantial loss of shelter, food, clothing, household furnishings and/or essential

utilities incurred as a result of a natural disaster. N.J.A.C. 10:90-6.4(b)(1)(i)-

(v).

       DFD found that R.M. failed to complete the affordable housing searches

by March 2019 as required by his service plan, and he was "gainfully employed

as of April 10, 2019." Accordingly, R.M. was not entitled to an extreme

hardship extension of EA. Therefore, R.M.'s benefits were properly terminated

under N.J.A.C. 10:90-6.6.

       Because R.M. failed to engage in housing searches as required by his

service plan, and since he was not in danger of losing employment, he was no

longer entitled to receive EA. He also failed to satisfy the criteria for extreme

hardship.   We are satisfied that the Director's decision was supported by

substantial credible evidence in the record, and it is not arbitrary, capricious, or

unreasonable.

       Affirmed.




                                                                            A-5324-18T2
                                         6